DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 4: “and” should be added to the end of the line.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 10 recite the broad recitation a feed comprising more than 85% by weight of oligomerized olefins, and the claim also recites the feed consists of a tetrameric propylene cut with a boiling range from 150 to 260oC, which is the narrower statement of the range/limitation. One of ordinary skill would reasonably consider a tetrameric propylene cut to have at least 95% olefin content as the only description of “tetrameric propylene cut” in the specification is described as containing greater than 95% olefin content. It is unclear based on the two limitations what the metes and bounds of the process, specifically the feed to be hydrogenated, and how the recitation of “consists of tetrameric propylene cut with a boiling range from 150 to 260oC” is meant to be interpreted. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 1 and 10 are indefinite for reciting “a step of preparing the emollient composition…” because it is unclear what active steps are encompassed by the limitation. The metes and bounds of the patent protection being sought are unclear as it is not clear if the claimed step of preparing involves steps such as separation/purification, mixing/blending, or merely obtaining the hydrocarbon fluid as the emollient composition. As the composition may be 100% hydrocarbon fluid produced by hydrogenation, it would appear that the preparing steps can be interpreted as merely obtaining the hydrocarbon fluid. For purposes of examination, the step of preparing is broadly interpreted as obtaining a composition comprising 50 to 100% by weight of hydrocarbon fluid. 
Claims 2-9 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 
Claim 9 is indefinite because claim 9 depends upon itself. For purposes of examination, claim 9 is considered to be dependent upon claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlicki et al. (PL 199805, hereinafter referring to the English Translation provided) and Bukohl et al. (DE 102004018752, cited in the IDS dated 06/13/2022 and hereinafter referring to the cited English Translation cited in the IDS dated 06/13/2022).
In regards to claims 1 and 8, Pawlicki discloses a process for preparation of synthetic isoparaffins comprising hydrogenating propylene oligomers and/or isobutylene oligomers in the presence of a hydrogenation catalyst at a temperature from 150oC to 350oC and a pressure of 4 MPa to 6 MPa (40 to 60 bar) to form a hydrocarbon product, wherein the propylene oligomers may include propylene tetramer having a boiling point of 178oC to 200oC ([0010]; [0018]; [0020]).
Pawlicki does not appear to explicitly disclose three hydrogenation stages, the hydrocarbon product has a bromine index of less than 1 mgBr/100g of fluid and an aniline point from 70 to 90oC, and preparing an emollient composition comprising from 50 to 100% by weight of the hydrocarbon product or 90 to 100% by weight as recited in claim 8. 
However, Bukohl, directed to a process for forming isomeric C12 saturated hydrocarbons by hydrogenation of C12 olefins similar to Pawlicki, teaches hydrogenation of a C12 olefin fraction to obtain a desired C12 alkane mixture, wherein the hydrogenation is carried out at a temperature form 100 to 200oC, a pressure from 0.5 to 10 MPa, and carried out in one or more stages, which makes obvious the use of three hydrogenation stages ([0005]; [0026]; [0029]; [0033]; [0048]). Bukohl also discloses that saturated C12 isoparaffins are useful as components in cosmetics such as ointments and creams ([0046]) and is considered to reasonably suggest that saturated C12 isoparaffins produced by hydrogenation are useful as an emollient composition. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Pawlicki by using three hydrogenation stages and using 100% of the C12 isoparaffins produced by hydrogenation as an emollient composition as reasonably suggested by Bukohl because both Pawlicki and Bukohl are directed to hydrogenation of C12 oligomers (e.g. trimeric butene and tetrameric propylene), Bukohl teaches that hydrogenation may be carried out in one or more stages which one of ordinary skill would recognize would affect the bromine number and index as additional hydrogenation stages would be expected to lower the amount of unsaturation/olefins remaining and reasonably suggests that C12 isoparaffins may be used as a “emollient composition” in cosmetics, and this merely involves applying a known technique of using multiple hydrogenation stages to affect the overall saturation of the hydrocarbon product, and using C12 isoparaffins as an emollient composition to yield predictable results. 
Pawlicki and Bukohl do not appear to explicitly disclose that the hydrocarbon product will have a bromine index of less than 1 mgBr/100g and an aniline point from 70 to 90oC. However, Pawlicki, in view of Bukohl, discloses the same process of hydrogenating a feed comprising tetrametric propylene at overlapping conditions to yield isoparaffinic C12 hydrocarbons as claimed, and it follows that with the same starting material, same hydrogenation reaction at overlapping conditions and yielding similar C12 isoparaffin products, that the process of Pawlicki, in view of Bukohl, would proceed in substantially the same manner as claimed and yield similar result, absent evidence to the contrary. Therefore, it is asserted that the process of Pawlicki, in view of Bukohl, when operated with three hydrogenation stages and at overlapping conditions, will yield a hydrocarbon product having a bromine index of less than 1 mgBr/100g and an aniline point from 70 to 90oC. 

In regards to claim 2, Pawlicki discloses examples in which the feed is 100% propylene tetramer ([0018]). 

In regards to claim 3, Pawlicki discloses a temperature from 150oC to 350oC, a pressure of 4 MPa to 6 MPa (40 to 60 bar), and a LHSV of 0.2 to 2 hr-1 ([0010]).

Pawlicki does not appear to explicitly disclose a hydrogen treat rate of 50 to 300 Nm3/ton of feed. 
However, it is recognized in the art of hydrogenation that the amount of hydrogen affects the extent of hydrogenation and may be considered a result effective. Bukohl teaches that during hydrogenation, the amount of hydrogen to olefin is not critical but should be at least stoichiometric and may be used in excess ([0034]). Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to determine optimum and workable amounts of hydrogen (i.e. hydrogen treat rate) through routine experimentation as it has been held that that discovering an optimum value of a result effective variable involves only routine skill in the art. The burden is upon the Applicant to demonstrate that the claimed hydrogen treat rate is critical and has unexpected results. If the Applicant can demonstrate criticality and unexpected results, then the rejection of the prior art of record will be withdrawn. 

In regards to claim 4, Pawlicki does not appear to explicitly disclose fractionating before and/or after the hydrogenation process. 
However, Bukohl discloses that mixtures sent to hydrogenation may be subjected to fractionation to obtain a purified C12 olefin mixture to be hydrogenated ([0020]; [0021]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Pawlicki by fractionating the C12 mixture prior to hydrogenation as taught by Bukohl because Pawlicki teaches that the feed may be olefinic oligomer products (e.g. propylene oligomers and/or isobutylene oligomers), Bukohl teaches that C12 olefin mixtures produced by oligomerization may comprise unreacted olefins and byproducts that are fractionated off to form a purified C12 olefin mixture for hydrogenation, and this involves applying a known technique to purify a C12 feed mixture prior to hydrogenation to a similar process to yield predictable results of obtaining a more purified C12 isoparaffin product. 

In regards to claims 5-7 and 9, Pawlicki and Bukohl do not appear to explicitly disclose that the hydrocarbon product will contain less than 50 ppm of aromatics, the product will contain more than 80% by weight isoparaffins, the boiling is from 150 to 260oC and/or a boiling range below 90oC, or contain more than 97% by weight of C12 isoparaffins.
However, Pawlicki, in view of Bukohl, discloses the same process of hydrogenating a feed comprising tetrametric propylene at overlapping conditions to yield isoparaffinic C12 hydrocarbons as claimed, and it follows that with the same starting material, same hydrogenation reaction at overlapping conditions and yielding similar C12 isoparaffin products, that the process of Pawlicki, in view of Bukohl, would proceed in substantially the same manner as claimed and yield similar result, absent evidence to the contrary. Therefore, it is asserted that the process of Pawlicki, in view of Bukohl, when operated with three hydrogenation stages and at overlapping conditions, will yield a hydrocarbon product having substantially the same properties/characteristics including overlapping amounts of aromatics, isoparaffins and boiling range as claimed.
 
In regards to claim 10, Pawlicki discloses a process for preparation of synthetic isoparaffins comprising hydrogenating propylene oligomers and/or isobutylene oligomers in the presence of a hydrogenation catalyst at a temperature from 150oC to 350oC and a pressure of 4 MPa to 6 MPa (40 to 60 bar) to form a hydrocarbon product, wherein the propylene oligomers may include propylene tetramer having a boiling point of 178oC to 200oC ([0010]; [0018]; [0020]).
Pawlicki does not appear to explicitly disclose that the hydrocarbon product will have a bromine index of less than 1 mgBr/100g and an aniline point from 70 to 90oC. However, Pawlicki, discloses the same process of hydrogenating a feed comprising tetrametric propylene at overlapping conditions to yield isoparaffinic C12 hydrocarbons as claimed, and it follows that with the same starting material, same hydrogenation reaction at overlapping conditions and yielding similar C12 isoparaffin products, that the process of Pawlicki would proceed in substantially the same manner as claimed and yield similar result, absent evidence to the contrary. Therefore, it is asserted that the process of Pawlicki, when operated with three hydrogenation stages and at overlapping conditions, will yield a hydrocarbon product having a bromine index of less than 1 mgBr/100g and an aniline point from 70 to 90oC. 
Pawlicki does not appear to explicitly disclose preparing an emollient composition comprising from 50 to 100% by weight of the hydrocarbon product.
However, Bukohl, directed to a process for forming isomeric C12 saturated hydrocarbons by hydrogenation of C12 olefins similar to Pawlicki, teaches that saturated C12 isoparaffins are useful as components in cosmetics such as ointments and creams ([0046]) and is considered to reasonably suggest that saturated C12 isoparaffins produced by hydrogenation are useful as an emollient composition. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Pawlicki by using 100% of the C12 isoparaffins produced by hydrogenation as an emollient composition as reasonably suggested by Bukohl because both Pawlicki and Bukohl are directed to hydrogenation of C12 oligomers (e.g. trimeric butene and tetrameric propylene), Bukohl reasonably suggests that C12 isoparaffins may be used as a “emollient composition” in cosmetics, and this merely involves applying a known technique of using C12 isoparaffins as an emollient composition in ointments and creams to yield predictable results. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19-20, 22-30, 32, 34, and 37 of copending Application No. 16/481,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a method comprising catalytic hydrogenation of a feed consisting of a tetrameric propylene cut at the same temperature and pressure, wherein the hydrogenation may be carried out in three stages.
The claims differ in that the copending claims do not appear to explicitly disclose that the hydrocarbon fluid has an aniline point from 70 to 90oC and preparing an emollient composition.
However, both sets of claims disclose the same hydrogenation step with the same conditions and the same feed consisting of a tetrameric propylene cut and therefore it follows that with the same feed, same reaction and same conditions, that the processes would proceed in substantially the same manner and yield similar results. Thus, the fluid prepared by the conflicting claims would have the same properties as the rejected claims. In regards to the preparing an emollient composition, the conflicting claims, specifically claim 32, recites a step of using the fluid in cosmetic formulations and other products, and as discussed above, a step of preparing an emollient composition is merely considered obtaining the product. As the fluid of the conflicting claims is obtained and used in cosmetic formulations and other products as a composition that one of ordinary skill would clearly recognize as an emollient component and is the same isoparaffin compound as the present claims, it would be obvious that the method of the conflicting claims necessarily prepares an emollient composition as the fluid is obtained and utilized. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772